Citation Nr: 1411218	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran recently moved, and his case came under the jurisdiction of the RO in St. Petersburg, Florida.

In August 2013, the Veteran and his wife testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This claim was previously before the Board in November 2013 and was remanded for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.






CONCLUSION OF LAW

For the period on appeal, the criteria for the assignment of a compensable disability rating for service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. at 112.  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records and post-service medical records have been secured, and both the Veteran and his wife have submitted statements in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded VA audiological examinations in July 2009, March 2010 and December 2013.  The examiners considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his hearing loss disability in sufficient detail; and described the functional effects caused by this disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Taken together, the examinations are an adequate basis on which to adjudicate the Veteran's increased rating claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  38 C.F.R. § 4.86.  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.

The Veteran underwent a VA audiological examination in July 2009.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
55
LEFT
20
25
40
60
55

His puretone average for the right ear was 47.50, and for his left ear was 45.  Speech recognition was 96 percent for his right ear and 94 percent for his left ear.  The examiner diagnosed the Veteran with moderate bilateral sensorineural hearing loss and noted that he had hearing and communication difficulties in his occupational activities.

Applying the findings of the July 2009 VA audiometric testing to the rating criteria for hearing impairment, the Board finds that the criteria for a noncompensable rating for bilateral hearing loss (but no higher) have been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 47.50 dB, with a 96 percent speech discrimination, his right ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI.  Considering that the Veteran's left ear manifested an average pure tone threshold of 45 dB, and 94 percent speech discrimination, the Veteran's left ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI.  Applying those results to Table VII, a noncompensable rating was warranted.

The Veteran underwent a second VA audiological examination in March 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
65
60
LEFT
30
30
45
65
60

His puretone average for the right ear was 50, and for his left ear was 50.  Speech recognition was 98 percent for his right ear and 94 percent for his left ear.  The examiner against diagnosed the Veteran with moderate bilateral sensorineural hearing loss and noted his hearing difficulties in occupational settings and the trouble he reported having communicating in social situations.

Applying the findings of the March 2010 VA audiometric testing to the rating criteria for hearing impairment, the Board finds that the criteria for a noncompensable rating for bilateral hearing loss (but no higher) have been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 50 dB, with a 98 percent speech discrimination, his right ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI.  Considering that the Veteran's left ear manifested an average pure tone threshold of 50 dB, and 94 percent speech discrimination, the Veteran's left ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI.  Applying those results to Table VII, a noncompensable rating was warranted.

In August 2013, the Veteran and his wife both testified before the undersigned Veterans Law Judge that the Veteran's hearing had worsened over time, and that his previous VA examinations did not adequately reflect the current state of his hearing loss disability.  As a result, the Board remanded the Veteran's claim for yet another VA audiological examination.

The Veteran underwent a VA audiological examination in December 2013.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
65
65
LEFT
35
35
40
60
65

His puretone average for the right ear was 52.50, and for his left ear was 50.  Speech recognition was 94 percent for his right ear and 94 percent for his left ear. 

Applying the findings of the December 2013 VA audiometric testing to the rating criteria for hearing impairment, the Board finds that the criteria for a noncompensable rating for bilateral hearing loss (but no higher) have been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 52.50 dB, with a 94 percent speech discrimination, his right ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI.  Considering that the Veteran's left ear manifested an average pure tone threshold of 50 dB, and 94 percent speech discrimination, the Veteran's left ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI.  Applying those results to Table VII, a noncompensable rating was warranted.

The Board finds that for the period on appeal, the Veteran's service-connected bilateral hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The December 2013 VA examiner noted that the Veteran stated that he had difficulty understanding speech in most situations, especially in areas with background noise.  He further stated that hearing aids help a "great deal."  Both the July 2009 and March 2010 VA examiners also noted the Veteran's hearing difficulties in occupational settings and communication problems in social situations.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran and his wife attesting to the impact of the Veteran's hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

Whether the Veteran is entitled to a referral for an extraschedular rating is a component of a claim for an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

To determine whether referral for extraschedular consideration is warranted, a determination as to whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If the related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria.  Although the applicable criteria provide for higher ratings, the Board fully explained why a compensable disability rating is not warranted for the period on appeal.  Moreover, the evidence does not show that the Veteran's bilateral hearing loss has caused marked interference with employment or frequent periods of hospitalization.  His disability picture is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


